Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed May 10, 2022, have been entered.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed February 11, 2022, have been withdrawn:
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.   
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641) in view of Stenger et al (US 2019/0225914) or Delplancke et al (US 2019/0161705), has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to instant claims 1 and 20, these claims are vague and indefinite in that it is unclear what is meant by “ratio” of wash composition to water of about 2:1.  For example, is it a ratio by weight, volume, etc.?  Clarification is required.  Note that, instant claims 2-16 have also been rejected due to their dependency on claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,399,980.
‘980 teaches a stable, compact composition providing improved fabric care benefit.  The composition has a limited amount of water, and the composition contains less than 20%, preferably less than 15%, and less than 8% by weight water.  See para. 8.  The non-aqueous composition may contain from 2% to 40% by weight of a nonaqueous solvent.  Suitable nonaqueous solvents include polyethylene glycol, glycerol, 1,2-propanediol, etc., and mixtures thereof.  See paras. 9 and 10.  The detergent may contain from 1% to 70% by weight of an anionic and/or nonionic surfactant.  Additionally, the composition may contain cleaning polymers including amphiphilic alkoxylated grease cleaning polymers, clay soil cleaning polymers, optical brighteners, etc.  Cleaning polymers may be present in amounts from 0.01% to 10% by weight.  See paras. 43-46.  Specifically, ‘980 teaches a composition containing 15.81% linear alkyl benzene sulfonic acid, 9.4% C12-C14 alkyl 3-ethoxylated sulphate acid, 13.84% C12-C14 alkyl 7-ethoxylate, 0.66% citric acid, 8.65% C12-C18 fatty acid, 1.5% polyethylene glycol 200, 8% by weight polyethyleneimine ethoxylate PEI1600 E20, 11% of propylene glycol, 5% glycerol, 9.5% water, etc.  The composition is packaged in a water soluble polyvinyl alcohol film.  See paras. 79-82.  Note that, the Examiner asserts that the compositions as specifically taught by ‘980 would inherently have the same viscosity diluted with water as recited by the instant clams because ‘980 teaches compositions containing the same components in the same amounts as recited by the instant claims.  
Accordingly, the teachings of ‘980 anticipate the material limitations of the instant claims.  
	Alternatively, even if the broad teachings of ‘980 are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art to arrive at the claimed viscosity upon dilution with water of the composition in order to provide the optimum cleaning and rheological properties to the composition because ‘980 teaches that the amounts and types of required components added to the composition may be varied.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,399,980.
‘980 is relied upon as set forth above.  However, ‘980 does not teach, with sufficient specificity, a unit dose pack containing a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings ‘980 suggest a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 2, 3, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,399,980 as applied to claims 1, 4-9, and 10-16 above, and further in view of Piorkowski (US 2018/0334641).
‘980 is relied upon as set forth above.  However, ‘980 does not teach the use of polyethylene glycol 400 in addition to the other requisite components of the composition as recited by the instant claims.  
Piorkowski is relied upon as set forth below.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol 400 in the composition taught by ‘980, with a reasonable expectation of success, because Piorkowski teaches the use of polyethylene glycol 400 as a solvent in a similar composition and further, ‘980 teaches the use of polyethylene glycol as a solvent in general.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641) in view of Stenger et al (US 2019/0225914) or Delplancke et 
al (US 2019/0161705).  
Piorkowski teaches a unit dose composition comprising a contained formed from a water-soluble or water-dispersible film material; and a liquid composition containing a solvent system comprising water and at least four non-aqueous solvents, said solvent system totals from about 35% to about 80% by weight of the liquid composition and a beneficial composition.  See para. 7.  The water-soluble film of the container may be made from polyvinyl alcohol, etc.  See paras. 69-71.  The liquid compositions may contain from 1 to 30% of one or more polyethylene glycols having a molecular weight, for example, of 400 g/mole.  The non-aqueous solvent is present in no more than 30%, preferably no more than 20% by weight of the composition and additional solvents include propylene glycol, glycerol, etc.  See paras. 77-85.  The liquid composition may contain from 5% to about 40% by weight of water.  See paras. 96-100.  Additionally, the composition may contain a surfactant which may be anionic, nonionic, cationic, zwitterionic, etc., and mixtures thereof.  The surfactant system is present in amount from about 0.1 to 70% by weight.  See paras. 105-120. 
Suitable beneficial compositions include a bleaching catalyst, a buffer, a biocidal agent, a softening agent, an enzyme, a dispersing agent, a soil releasing polymer, an anti-redeposition agent, etc., and combinations thereof.   See paras. 102-160. 
Piorkowski et al do not teach the use of a polyethyleneimine ethoxylated polymer or a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Delplancke et al teach hand dishwashing detergent compositions containing a surfactant system, at least one triblock copolymer, and an amphiphilic alkoxylated polyalkyleneimine.  See Abstract.  The amphiphilic alkoxylated polyalkleneimine is present in amounts from 0.01% to 5% by weight and suitable polyethyleneimine polymers are those having a backbone with an average molecular weight ranging from 100 to 5000 Daltons and having from about 1 to 50 ethoxy moles per modification.  See paras. 60-75.  
Stenger et al teach a liquid detergent composition including a surfactant system.  See Abstract.  Additionally, the detergents may contain an ethoxylated polyethyleneimine polymer in amounts from 0.1% to 5% by weight wherein the polymer contains 1 to 50 ethoxylate groups and has an average molecular weight of 1600 Daltons, wherein the polymers facilitate viscosity modification of the compositions.  See para. 73.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an ethoxylated polyethyleneimine polymer in the composition taught by Piorkowski, with a reasonable expectation of success, because Delplancke et al or Stenger et al teach the use of an ethoxylated polyethyleneimine polymer in a similar composition which, for example, facilitate viscosity modification of the compositions, and further, Piorkowski et al teach the use of various additional ingredients which would encompass ethoxylated polyethyleneimine polymers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al suggest a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Note that, the Examiner asserts that the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al would suggest compositions having the same water-diluted viscosity as recited by the instant claims because Piorkowski in view of Stenger et al or Delplancke et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Piorkowski in view of Stenger et al or Delplancke et al.
Response to Arguments
With respect to the rejection of instant claim 20 under 35 USC 103 using Piorkowski in view of Stenger et al or Delplancke et al, note that, the Examiner asserts that the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al would suggest compositions having the same water-diluted viscosity as recited by the instant claims because Piorkowski in view of Stenger et al or Delplancke et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Piorkowski in view of Stenger et al or Delplancke et al.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.   Note that, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of Piorkowski in view of Stenger et al or Delplancke et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/May 18, 2022